Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment recites that “the ceramic particles have total solar reflectance of at least 0.80”, however, the application(19A) discloses that “the plurality of granules of any preceding A Exemplary Embodiment, wherein the ceramic particles comprise at least one component with Total Solar Reflectance (as determined by the Total Solar Reflectance Test described in the Examples) of at least 0.7”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013192336. For the convenience, US20150192698 (“US’698”) is cited.
Regarding claims 1- 4, 11, 16, and 20 - 22, US’698 discloses bright white refractory roofing granules, comprising a ceramic material formed from a substantially homogenous mixture of a ceramic-forming clay, sintering material, and optionally comprising silica particles, and other potential additives, said bright white refractory roofing granule having a total solar reflectance of at least 0.80([0012]-[0016] and [0051]). The sintering material is a fusible binder selected from calcium hydroxide, sodium carbonate, sodium bicarbonate, sodium silicate, feldspar, nephaline syenite, and mixtures thereof ([0060]). Thus the disclosure is read on the claimed a plurality of granules comprising ceramic particles bound together with an inorganic binder, the inorganic binder comprising reaction product of at least alkali silicate and hardener. 
The granule has a porosity (as determined by Mercury Intrusion) of between 20% -50 %([0069]).
For example, ceramic mixture comprising 50-85% e.g., about 75% white clay( particles with specific size); 10-30%, e.g., about 15% silica; and 0-25%, e.g., about 10% sintering aids is used to make the granules ([0062] and [0092]-[0098]). 
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

The recitation in the claims that “the ceramic particles have total solar reflectance of at least 0.80” is directed to a precursor (ceramic particles) used to make the claimed granules particles. It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). In the alterative, US’698 discloses that the suitable clay can be KT Mercer Kaolin Clay (Kentucky-Tennessee Clay Company, Langley, S.C.). Other clays may be used in place of or in combination with kaolin clay. Such clays should be selected from those that are very white, low in iron, and can be fired to a hard, durable refractory that will withstand weather exposure. Such clays may include, but are not necessarily limited to, ball clays, montmorillonites, and calcined clays. A person of ordinary skill in arts related to ceramics manufacture should, given the disclosure of the present application, be able to select suitable clays and processing conditions through ordinary experimentation ([0092]). US’698 discloses 
Regarding claims 5 and 12-13, US’698 discloses that the suitable clay can  be KT Mercer Kaolin Clay (Kentucky-Tennessee Clay Company, Langley, S.C.). Other clays may be used in place of or in combination with kaolin clay. Such clays should be selected from those that are very white, low in iron, and can be fired to a hard, durable refractory that will withstand weather exposure. Such clays may include, but are not necessarily limited to, ball clays, montmorillonites, and calcined clays. A person of ordinary skill in arts related to ceramics manufacture should, given the disclosure of the present application, be able to select suitable clays and processing conditions through ordinary experimentation ([0092]). US’698 discloses that the roofing granules can also be made by pelletizing or granulating the refractory raw material mixture with suitable equipment and processing via heat treatment to the desired refractory product, thereby eliminating the need for size reduction and separation. US’698 discloses that a screening equipment has been adjusted to produce the desired granule size distribution, oversize material can be returned to the crusher, and undersize returned to the roller compactor, so there is no loss of product yield([0104]). When used to coat conventional roofing substrates the refractory can be crushed and screened to produce bright white granules that are suitable for use as roofing granules ([0071]). The roofing granules (Granules-2, et seq.) can also be made by pelletizing or granulating the refractory raw material mixture with suitable equipment and processing via heat treatment to the desired refractory product, thereby eliminating the need for size reduction and separation. The resulting hyperbright white roofing granules resist wicking 
Regarding claims 6-8, ceramic mixture comprising 50-85% e.g., about 75% white clay; 10-30%, e.g., about 15% silica; and 0-25%, e.g., about 10% sintering aids is used to make the granules ([0062]).
Regarding claim 9-10, the examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Regarding claims 16 - 19, US’698 discloses that bright white refractory roofing granules, comprising a ceramic material formed from a substantially homogenous mixture of a ceramic-forming clay, sintering material, and optionally comprising silica particles, and other potential additives. The sintering material is a fusible binder selected from calcium hydroxide, sodium carbonate, sodium bicarbonate, sodium silicate, feldspar, nephaline syenite, and mixtures thereof ([0060]). Materials that may be substituted for calcium hydroxide include calcium carbonate. Both calcium hydroxide and calcium carbonate decompose to calcium oxide during firing. Without being bound by theory, it is believed that calcium oxide ultimately reacts with silica to form inert calcium silicate ([0097]). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claim 22, US’698 discloses that the bright white refractory of certain embodiments of the present invention may be formed by the process described herein. Kaolin clay, silica particles, sintering aids (such as calcium hydroxide, sodium carbonate, feldspar, nephaline syenite, or mixtures thereof) and optionally zinc oxide or 
Regarding claim 23, US’698 discloses that stain is generally related to the degree of granule porosity, with roofing granules that have higher porosities showing a greater degree of stain under a given set of test conditions. However, a consistent relationship between porosity and degree of stain may not always be present. Without being bound by theory, stain is believed to result from wicking of asphalt oils into the pores of the roofing granules. Staining is generally reduced by application of a polysiloxane in the post treatment. A stain of less than or equal to 4 is desired (0121]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/300311(reference application). Although the claims at issue are not identical, they both applications disclose granules with substantially similar constitutes with substantially similar properties. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/620087(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules with substantially similar constitutes with substantially similar properties. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-11, 16 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 13-15 of copending Application No. 16/620141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granules with substantially similar constitutes with substantially similar properties. The reference differs from Applicant's recitations of claims by not .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
The applicant states that Claim 1 is currently amended with the specification support in paragraphs [0033], [0072] 19A.
The amendment recites that “the ceramic particles have total solar reflectance of at least 0.80”, however, the application(19A) discloses that “the plurality of granules of any preceding A Exemplary Embodiment, wherein the ceramic particles comprise at least one component with Total Solar Reflectance (as determined by the Total Solar Reflectance Test described in the Examples) of at least 0.7”. The amendment recites that “the ceramic particles have total solar reflectance of at least 0.80”, however, the paragraph [0032] discloses that “in some embodiments, the ceramic particles comprise at least one component with Total Solar Reflectance (as determined by the Total Solar Reflectance Test described in the Examples) of at least 0.75, or even at least 0.8.”

The applicant argues that the composition of the granules enables producing the granules at a temperature of no higher than 500 °C (see paragraphs [0016], [0019], [0022], [0051], [0062] in the present patent application) and achieving the desirable 
The Examiner respectfully submits that the claims are drawn to a product not a process of making the product. US’698 discloses that the granule has a porosity of between 20% -50 %([0069]). The bright white refractory roofing granule having a total solar reflectance of at least 0.80([0012]-[0016] and [0051]). Ceramic mixture comprises 50-85% white clay; 10-30%, about 15% silica; and 0-25%, e.g., about 10% sintering aids is used to make the granules ([0062] and [0092]-[0098]). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://w ww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731